Case 2:20-bk-18861-SK    Doc 29 Filed 12/17/20 Entered 12/21/20 13:22:07   Desc
                          Main Document    Page 1 of 9


  1   EFRAIN AGUILERA
      8722 S. Fir A venue
  2   Los Angeles, CA 90002

  3   DEBTOR IN PRO PER

  4

  5
  6
                              UNITED STATES BANKRUPTCY COURT
  7
               CENTRAL DISTRICT OF CALIFORNIA LOS ANGELES DIVISION
  8

  9
      InRe:                                  CASE NO. 2:20-BK-18861-SK
 10
      EFRAIN AGUILERA                        CHAPTER13
 11

 12                                         NOTICE OF MOTION AND MOTION FOR
         Debtor(s)
                                            AN ORDER VACATING THE ORDER OF
 13                                         DISMISSAL ENTERED ON OR ABOUT
                                            DECEMBER 10, 2020 AND FOR
 14                                         REINSTATEMENT OF THE DEBTOR'S
                                            CHAPTER 13 CASE; MEMORANDUM OF
 15                                         POINTS AND AUTHORITIES;
 16
                                            DECLARATION OF DEBTOR IN
                                            SUPPORT THEREOF
 17
                                            DATE: FEBRUARY 4, 2021
 18                                         TIME: 09:00 A.M.
                                            CRTRM: 1575
 19                                         PLACE: 255 E TEMPLE ST., 15TH FLOOR
 20                                         LOS ANGELES, CA 90012

 21 11-------------------------~
 22

 23

 24

 25

 26

 27

 28
Case 2:20-bk-18861-SK        Doc 29 Filed 12/17/20 Entered 12/21/20 13:22:07                Desc
                              Main Document    Page 2 of 9


  1
                                                      NOTICE
  2
  3
             TO THE HONORABLE SANDRA R. KLEIN, UNITED STATES BANKRUPTCY
  4
      JUDGE, THE CHAPTER 13 TRUSTEE, AND ALL OTHER INTERESTED PARTIES
  5
      AND THEIR RESPECTIVE COUNSEL OF RECORD:
  6

  7
             PLEASE TAKE NOTICE THAT at the above date, time and place, the Debtor Notice
  8
      is hereby given that the above debtor EFRAIN AGUILERA will move this Court for an order
  9
      vacating the order of dismissal previously entered on or about DECEMBER 14, 2020.
 10
             This Motion is based upon this Notice of Motion, the attached memorandum of points
 11
      and authorities, the case file, the attached declarations of the Debtor, and any such other evidence
 12
      as may be presented at or before the hearing.
 13
             Pursuant to Local Bankruptcy Rule 9013-1(f), any response to this motion shall be
 14
      filed with the Clerk of the Court and served on all interested parties no later than fourteen
 15
      (14) days prior to the above hearing date. Failure to do so may be deemed as a waiver of
 16
      the objection to the foregoing.
 17

 18
      Dated: DECEMBER 16, 2020                             RESPECTFULLY SUBMITTED,
 19

 20                                                        EFRAIN AGUILERA, IN PRO PER

 21
 22
 23

 24

 25
 26
 27
 28
Case 2:20-bk-18861-SK        Doc 29 Filed 12/17/20 Entered 12/21/20 13:22:07                 Desc
                              Main Document    Page 3 of 9


  1
                          MEMORANDUM OF POINTS AND AUTHORITIES
  2
  3                                                     I.

  4                                 STATEMENT OF JURISDICTION

  5          This Court has jurisdiction over this matter pursuant to Title 11 of the United States

  6   Bankruptcy Code (hereinafter "11 U.S.C.) §§ 105 and Rules 5010, 8002, 9006,9013, 9022, and

  7   9024 of the Federal Rules of Bankruptcy Procedures.

  8

  9                                                    II.

 10                                      STATEMENT OF FACTS

 11          1. On September 30, 2020, Debtor Efrain Aguilera (hereinafter "Debtor") filed for

                  protection under Chapter 13, case no. 2:20-18861-SKin order to reorganize the
 12
                  Debtor's debts and avoid Junior lien on his underwater value residence at 8722 S. Fir
 13
                  A venue, Los Angeles, CA 90002
 14
             2. The Meeting of creditors was scheduled for November 6, 2020 at 9:00 AM via
 15

 16               Videoconference. Debtor did attend.

             3. On November 24, 2020 I filed an amended Chapter 13 Plan stating that I will file a
 17
                  motion to avoid junior lien on my property.
 18
             4.   The Confirmation hearing was scheduled for December 10, 2020 at 10:00 AM Crtrm
 19
                  1575, 255 E. Temple St., Los Angeles, CA 90012.
 20
             5. Debtor is current with the payments for the Chapter 13 Trustee and also for the
 21
                  mortgage (1st deed of trust). Debtor intends to file a motion to avoid junior lien on
 22
                  Trinity Financial (2nd Deed of Trust on principal residence).
 23
             6. Due to lack ofknowledge of new procedures the bankruptcy court as the results of
 24
                  Covid-19, Debtor was confused and naive on the way to access the computer to
 25
                  attend the Confirmation hearing.
 26

 27          7. On December 10, 2020 before 10 a.m., Debtor called the Chapter 13 Trustee several

                  times but he was unable to access the court website as required.
 28
Case 2:20-bk-18861-SK       Doc 29 Filed 12/17/20 Entered 12/21/20 13:22:07                   Desc
                             Main Document    Page 4 of 9


  1          8. As such, the Debtor is requesting that the order dismissing the case be vacated and

  2              that the case be reinstated so that the Debtor can attend the new confirmation hearing

  3              and be able to file the motion to avoid junior lien on debtor's residence.

  4          9. Debtor is current and will be current with the Chapter 13 Trustee payments as

  5              required to have the case open.

  6                                                  III.

  7                                        LEGAL ARGUMENT

  8

  9   A. THIS COURT IS EMPOWERED TO VACATE THE ORDER OF DISMISSAL.

 10          Federal Rule of Bankruptcy Procedure 9024 provides that Federal Rules of Civil
 11          Procedures (hereinafter "FRCP") 60 applies in cases under the code. FRCP 60(b)

 12          provides in pertinent part:

 13                 "On Motion and upon such terms as are just the Court may relieve a party or a

 14                 parties legal representative from a final judgment, order or proceeding for the

 15                 following reasons:

 16                         (1) Mistake, inadvertence, surprise, or excusable neglect;

 17                         (2) Newly discovered evidence which by due diligence could not have

 18                             been discovered in time to move for a new trial under Rule 59(b); ... or

 19                             [Emphasis Added]

 20                         (3) Any other reason justifying relief from the operation of judgment ... "

 21

 22          In this case, vacating the dismissal order and reinstating the Debtor's Chapter 13 is

 23   justified because it was the Debtor miss understanding, and mistake of the new procedures as

 24   per Covid-19 Bankruptcy court order(s).

 25

 26   B. THE BANKRUPTCY COURT HAS BROAD EQUITABLE POWERS AND MAY

 27      FASHION REMEDY TO ACHIEVE AN EQUITABLE RESULT.

 28
Case 2:20-bk-18861-SK         Doc 29 Filed 12/17/20 Entered 12/21/20 13:22:07                   Desc
                               Main Document    Page 5 of 9


  1           11 U.S.C. §105(a) in its pertinent part states that, "The court may issue any order,
  2   process, or judgment that is necessary or appropriate to carry out the provisions of this title ... "
  3   The Ninth Circuit has previously held that, "A bankruptcy court has continuous power to vacate

  4   or modify its own orders, if no intervening or vested rights are disturbed." In re Casaudoumecq,

  5   46 F. Supp. 718, 723 (S.D. Cal. 1942), citing Federal Land Bank v. Hansen, 113 F.2d 82; Wayne
  6   Union Gas Co. V. Owens-Illinois Glass Co., 43 B.R. 797, 806-07 (Bankr. D. Utah, 1984).
  7          At this time, Debtor is aware on the two different locations, and Debtor assures that if his
  8   case is reinstated, he will attend the meeting of creditors at the correct location. Debtor also
  9   understand and agree that any action taken by Creditors prior to reinstatement of the case is not
 10   be subject to stay protection and that this order will not have retroactive effect.
 11                                                     IV.
 12                                             CONCLUSION

 13          Because the dismissal order was entered as a result of Debtor's failure to access the Court
 14   website and due to new procedures as the result of the Covid-19, Debtor respectfully request that
 15   the order of dismissal entered on December 10, 2020 be vacated and the case reinstated so that

 16   the Debtor can attend to the confirmation hearing as required. Such order would be equitable and
 17   consistent with the spirit of the Bankruptcy Code.
 18
 19   Dated: DECEMBER 16, 2020                                RESPECTFULLY SUBMITTED,
 20                                                           EFRAIN AGUILERA, IN PRO PER
 21
 22                                                            ~·
                                                              DOPER
 23
 24
 25
 26
 27

 28
Case 2:20-bk-18861-SK         Doc 29 Filed 12/17/20 Entered 12/21/20 13:22:07                  Desc
                               Main Document    Page 6 of 9


  1
                          DECLARATION OF DEBTOR, EFRAIN AGUILERA
  2                         IN RE U.S.B.C. CASE NO.: 2:20-BK-18861-SK
  3
      I, EFRAIN AGUILERA, declare:
  4

  5          I know the following facts to be true from my own personal knowledge, except those

  6   facts which are stated on information and belief and as to those facts I believe them to be true. I

      could and would competently testify under oath to the truthfulness of the following facts:
  7
             1. On September 30, 2020, I, Efrain Aguilera (hereinafter "Debtor") filed for protection
  8
                  under Chapter 13, case no. 2:20-18861-SKin order to reorganize my debts and avoid
  9
                  Junior lien on my underwater value residence at 8722 S. Fir A venue, Los Angeles,
 10
                  CA 90002
 11
             2. The Meeting of creditors was scheduled for November 6, 2020 at 9:00AM via
 12
                  Videoconference. I did attend.
 13
             3. On November 24, 2020 I filed an amended Chapter 13 Plan stating that I will file a
 14
                  motion to avoid junior lien on my property.
 15
             4.   The Confirmation hearing was scheduled for December 10, 2020 at 10:00 AM Crtrm
 16
                  1575, 255 E. Temple St., Los Angeles, CA 90012.
 17
             5. I am current with the payments for the Chapter 13 Trustee and also for the mortgage
 18
                  (1st deed of trust). I do intend to file a motion to avoid junior lien on Trinity Financial
 19
                  (2nd Deed of Trust on my principal residence).
 20
             6. Due to lack ofknowledge of new procedures the bankruptcy court as the results of
 21
                  Covid-19, I was confused and nai"ve on the way to access the computer to attend the
 22
                  Confirmation hearing.
 23
             7. On December 10, 2020 I did call the Chapter 13 Trustee several times because I was
 24
                  unable to access the court website as required.
 25

 26
             8. As such, I am requesting that the order dismissing the case be vacated and that the

                  case be reinstated so that the I can attend the new confirmation hearing and be able to
 27
                  file the motion to avoid junior lien on my principal residence.
 28
Case 2:20-bk-18861-SK         Doc 29 Filed 12/17/20 Entered 12/21/20 13:22:07              Desc
                               Main Document    Page 7 of 9


  1          9. I am and will be current with the Chapter 13 Trustee payments as required to have the
  2              case open.

  3   I declare under penalty of perjury under the laws of the United States of America that the

  4   foregoing is true and complete to the best of my knowledge, Executed at Los Angeles, California

  5   on this 16TH Day of December 2020.

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
 26
 27
 28
Case 2:20-bk-18861-SK         Doc 29 Filed 12/17/20 Entered 12/21/20 13:22:07                     Desc
                               Main Document    Page 8 of 9


  1                                  PROOF OF SERVICE BY MAIL
  2   I, MARCO POLO declare that:
  3   I am employed in the County of Los Angeles, California. My business address is: 3250 Wilshire Blvd.,
  4   Los Angeles, CA 90010. I am over the age of eighteen years and not a party to this cause.

  5   On December 16, 2020, I served the NOTICE OF MOTION AND MOTION FOR AN ORDER
      VACATING THE ORDER OF DISMISSAL ENTERED ON OR ABOUT DECEMBER 10,2020 AND
  6   FOR REINSTATEMENT OF THE DEBTOR'S CHAPTER 13 CASE; MEMORANDUM OF POINTS
      AND AUTHORITIES; DECLARATION OF DEBTOR IN SUPPORT THEREOF in said cause by
  7   placing a true and correct copy thereof enclosed in a sealed envelope with postage thereon fully prepaid in
      the United States Mail at Los Angeles, California, addressed as follows:
  8
                              TRUSTEE
  9                           KATHY A DOCKERY (TR)
                              801 FIGUEROA STREET, SUITE 1850
 10                           LOS ANGELES, CA 90017
 11
                              JENNIFER C. WONG, ESQ. SBN 246725
 12                           MCCARTHY & HOLTHUS, LLP
                              411 IVY STREET
 13                           SAN DIEGO, CA 92101

 14                           ALVARADO SMITH
                              A PROFESSIONAL CORPORATION
 15
                              ATIORNEYS FOR TRINITY FINANCIAL SERVICES
 16                           1 MACARTHUR PLACE, SUITE 200
                              SANTA ANA, CALIFORNIA 92707
 17
                              BARRET DAFFIN FRAPPIER
 18                           TREDER & WEISS, LLP
                              4004 BELT LINE RD STE 100
 19
                              ADDISON, TX 75001
 20
      (X) See Attached additional service list
 21

 22   I declare under penalty of perjury that the foregoing is true and correct and that this declaration was
      executed on December 16, 2020 at Los Angeles, California.
 23

 24

 25

 26

 27
 28
Case 2:20-bk-18861-SK    Doc 29 Filed 12/17/20 Entered 12/21/20 13:22:07   Desc
                          Main Document    Page 9 of 9




                                      Creditors


              Bank of America
                                                           (40494817)
              PO Box 15019
                                                           (cr)
              Newark, DE 19713
              Citi
                                                           (40494818)
              PO Box6403
                                                           (cr)
              Sioux Falls, SD 57117
              FRANCHISE TAX BOARD
              BANKRUPTCY SECTION MS A340                   (40521979)
              POBOX2952                                    (cr)
              SACRAMENTO CA 95812-2952
              JP Morgan Chase Bank, National Association
              c/o Chase Records Center
              Attn: Correspondence Mail                    (40523063)
              Mail Code LA4-5555                           (cr)
              700 Kansas Lane
              Monroe, LA 71203
              JpmcbHome
                                                           (40494819)
              700 Kansas Lane
                                                           (cr)
              Monroe, LA 71203
              Pinnacle Credit Services, LLC
              Resurgent Capital Services                   (40503892)
              PO Box 10587                                 (cr)
              Greenville, SC 29603-0587
              T-Mobile
                                                           (40494820)
              POBox37380
                                                           (cr)
              Albuquerque, NM 87176
              Trinity
                                                           (40494821)
              610 Newport Center Drive
                                                           (cr)
              Newport Beach, CA 92663
              Trinity Financial Services, LLC
                                                           (40552042)
              2618 San Miguel Drive, Suite 316
                                                           (cr)
              Newport Beach, CA 92660
